I concur. There was no decree in the probate court admitting or denying probate of the will, for the contest over the allowance or disallowance thereof was certified to the circuit. The statute stays proceedings under probate sentences, orders or decrees appealed from; but permits the probate court to appoint one or more special administrators to take charge of and protect an estate, when an appeal is taken from a decree admitting or denying probate of a will. The probate court exercised undoubted power in appointing plaintiff special administrator under the provisions of the statute relating to administration. His appointment stands unrevoked by the certification of the contest of the will to the circuit court. The appointment of the Security Trust Company was a nullity. The power to so appoint under the statute relating to appeals did not arise in the absence of an appeal from the allowance or disallowance of the will. *Page 171